Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 1 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

PAUL JONES

PLAINTIFF Civil Action No. 19-cv-11093-TSH
Vv

MONTACHUSETTS REGIONAL TRANSIT AUTHORITY et al.

PLAINTIFF RESPONSE TO DEFENDANT STATEMENT OF UNDISPUTED

MATERIAL FACTS

Pursuant to Local Rule. 56.1 Plaintiff Paul Jones submits this response to Defendants (Below)

Statement of Undisputed Material Facts in support of its Motion for Summary Judgment

to dismiss Plaintiff John Doe’s (“Plaintiff’) Amended Complaint.

Defendants, Montachusett Regional Transit Authority (“MART”), and Rebecca Badgley, Donna
Landry, Bonnie Mahoney, Karen Cordio, Joanne Norris, Stephanie Richards, Tamara
Shumovskaya, Jessica Torres, Amanda Kukta, Robert Monk, Michelle Moyo, Ivan Roman, and
Crystal Geisert (collectively “Individual Defendants”) (when inclusive of MART, collectively

“Defendants”)

1. Plaintiff, Paul Jones (“Plaintiff”) is a Director, dispatcher and driver for Commonwealth
Community Recovery Division, Inc. (“CCRD”). Complaint, § 42.

Response: Admitted.
Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 2 of 14

. MART isa regional transportation authority established pursuant to G.L. c. 161B.
Exhibit A, Affidavit of Rebecca Badgley, § 2; G.L. c. 161B.

Response: Admitted.

. MART provides public transportation services to twenty-two (22) cities and towns in
north central Massachusetts. Exhibit A, ¥ 3

Response: Admitted.

. Through its Dial-A-Mart Service, MART provides transportation that serves the needs of
either human services agencies or target populations through eligible agency sponsored
trips. Exhibit A, { 3.

Response: Admitted.

. MART also provides transportation through its operating company for the
Commonwealth of Massachusetts’s Human Services Transportation Division of the
Executive Office of Health and Human Services (““EOHHS”). MART provides routes for
the Department of Developmental Services (“DDS”) as well as individual MassHealth
client rides on an as needed basis. Exhibit A, 4 5

. Response: Admitted.

. The Commonwealth has established a statewide Human Services Transportation
coordination initiative, which utilizes a Broker system of managing transportation
services for eligible consumers from various programs and agencies (“HST Brokerage
System”). Selected Regional Transit Authorities such as MART act as HST Brokers and
alrange transportation by subcontracting with qualified Transportation Providers. The
contractual agreement between the HST Broker and the Transportation Provider is

referred to as the “Transportation Provider Subcontract.” Exhibit A, { 6.
Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 3 of 14

Response: Admitted.

All Transportation Providers (“Transportation Providers” or “Vendors’) are required to
comply with the Transportation Provider Performance Standards (“Performance
Standards”). Exhibit A, {| 7.

Response: Admitted.

MART has Transportation Provider Subcontracts with over two hundred (200) Vendors.
The Performance Standards are incorporated into all Transportation Provider

Subcontracts that MART has with its over two hundred Vendors. Exhibit A, { 8.

Response: Deny

10. MART entered into a Transportation Provider Subcontract with CCRD. Exhibit A, | 9

11.

12.

Response: Admitted.
Under the Performance Standards, a Transportation Provider is defined as a “local
transportation delivery entity under contract to a Broker for the direct provision of
transportation services (vehicles and drivers) for HST Consumers. The Performance
Standards specifically provide that the Transportation Provider is a “subcontractor to the
Broker” and is subject to the provisions of the Commonwealth Terms and Conditions and
Standards Contract terms. Exhibit A, q 11.

Response: Admitted.
Pursuant to Performance Standards, Transportation Providers such as CCRD are required
to maintain workers compensation insurance for all employees/agents including owner(s)
in the case of a sole proprietorship and to furnish a certificate of insurance to [MART]
evidencing compliance prior to transporting any Agency Consumers. Exhibit A, J /2.

Response: Admitted.
13.

14.

15.

16.

17.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 4 of 14

In addition, the Performance Standards require Transportation Providers to maintain
liability insurance on all vehicles used under the Transportation Provider’s contract with
the Broker and that Broker be named as an additional insured on the Transportation
Provider’s insurance policy. Exhibit A, {, /3.

Response: Admitted.

MART uses an online portal system to assign rides to its Transportation Providers. The
portal system assigns rides to the lowest cost qualified Transportation Provider. If the
lowest cost qualified Transportation Provider does not accept the ride, the online portal
system goes down the list to the next lowest cost qualified Transportation Provider.
Exhibit A, § 14

Response: Admitted.

Transportation Providers submit rates to MART for use in the vendor portal system.
Vendors are allowed to adjust their rates quarterly. MART does not set vendor rates.
Exhibit A, § 15.

Response: Admitted.

Transportation Providers set the hours that the Transportation Provider is willing to work.
MART does not set the hours that the Transportation Provider is available to work.
Exhibit A, § 16.

Response: Admitted.

MART receives many requests from riders for rides before 7:00 a.m. to transport clients
to methadone clinics or to dialysis. Exhibit A, 23.

Response: Admitted.
18.

19.

20.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 5 of 14

The Transportation Provider portal starts to assign trips to Transportation Providers
beginning with the lowest cost qualified vendor for trips three or more days in advance of
the scheduled trip. Exhibit A, J 17.

Response: Deny: The Transportation Provider portal starts to assign trips to
Transportation Providers beginning with the lowest cost qualified vendor and the nearest
to the trip for trips 14 — 21 days in advance of the scheduled trip

For next day or same day requests for transportation, MART assigns the trips to
Transportation Providers by telephone. As with the vendor portal system, MART assigns
trips to its Vendors starting with the lowest cost qualified Vendor. MART attempts to
contact the Transportation Providers three times by telephone to offer the trips before
moving on to the next lowest cost Vendor. Exhibit A, § 18.

Response: Deny: For next day or same day requests for transportation, MART assigns the
trips to Transportation Providers by telephone. As with the vendor portal system, MART
assigns trips to its Vendors starting with the lowest cost and nearest to the client to the
qualified Vendor. MART attempts to contact the Transportation Providers throughout
the course of the day by telephone to offer the same trips.

CCRD submitted an application to become a transportation provider to MART on
October 26, 2015. CCRD executed the Transportation Provider Sub-Contract with

MART on December 12, 2015. Because documentation was missing, MART did not
execute the Transportation Provider Sub-Contract with CCRD until February 3, 2016
(“Contract”). Exhibit A, | 19.

Response: Admitted.
21.

22.

23.

24.

25.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 6 of 14

Once the Contract was finalized, MART scheduled an office audit and vendor portal
training among other things for Plaintiff. Exhibit A, | 20.

Response: Admitted.

Plaintiff attended vendor portal training on March 22, 2016. Exhibit A, § 20.
Response: Admitted.

CCRD submitted its requested rates to MART. The rates submitted by CCRD were
higher than those of many other MART vendors providing services to EOHHS. Exhibit
A, 921.

Response: Deny: CCRD Rates were lower than most vendors in the last 3 2 years.
CCRD also set the hours it was willing to provide transportation services pursuant to the
contract from 7:00 a.m. to 3:00 p.m. MART did not set the hours during which CCRD
could provide transportation services. Exhibit A, J 22.

Response: Deny: CCRD INC inform MART on or about August 2016 that he was willing

to except trips 24 hours a day.

Because of the limits on the hours CCRD is willing to work, CCRD automatically misses
opportunities to be assigned rides that are not during CCRD work hours. MART receives
many requests from clients for rides before 7:00 a.m. to transport riders to methadone
clinics or to dialysis. Exhibit A, ¥ 23.

Response: Deny: CCRD INC inform MART on or about August 2016 that he was willing

to except trips 24 hours a day.
26.

27,

28.

29,

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 7 of 14

Daily and Standing Order (weekly) rides are shown based on assignment from the low-
cost auto-assign program (no human intervention) which is based upon vendor rates and
capacity tables. Exhibit A, J 24.

Response: Deny: Daily and Standing Order (weekly and bi-weekly) rides are shown
based whomever they favor with human intervention that can be turned on and off and
has the capability of letting a human override the system with a click of a mouse.

Same and next day trips are not assigned by the vendor portal but rather by telephone
call, with the low-cost Vendor called first. The vendor is called three times. If the vendor
does not pick up the telephone and accept the assignment after the third call, the next
lowest cost vendor is contacted. Exhibit A, J 25.

Response: Deny: Same and next day trips are not assigned by the vendor portal but rather
by telephone call, with the Vendor they choose to call this is done manually as well. The
vendor is called however many times the scheduling department chooses to. If the
vendor does not pick up the telephone and accept the assignment defendants have the
ability to click a button and have the calls continue back to back until the vendor answers
or blocks the call.

On March 22, 2016, Plaintiff received Vendor Portal Training at MART’s offices.
Exhibit A, { 26.

Response: Admitted.

Plaintiff almost immediately began to complain that CCRD was not being assigned a
sufficient number of trips. By email dated April 16, 2016, Plaintiff was advised that trips
are assigned by the vendor portal using a low-cost vendor automated program. Exhibit A,

27.
Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 8 of 14

Response: Deny

30. On August 24, 2016, Plaintiff sent an email to Ms. Badgley in which he complained of

31.

racial discrimination since the beginning of CCRD’s contract with MART. Ms. Badgley
responded to Plaintiffs email the following day, having looked into the issues he raised
in his email. Ms. Badgley found that there was one area of the vendor portal that had
been blocked, which was an oversight, and advised Plaintiff to log into the vendor portal
and make sure that he was able to adjust his capacities and see daily work as well as
standing orders. Exhibit A, § 27.

Response: Deny On August 24, 2016, Plaintiff sent an email to Ms. Badgley in which I
complained of racial discrimination since the beginning of CCRD’s contract with MART.
Ms. Badgley responded to Plaintiffs email the following day, having not looked into the
issues I raised in his email. Ms. Badgley stated (denied) I found that there was one area
of the vendor portal that had been blocked, which was an oversight, and advised Plaintiff
to log into the vendor portal and make sure that he was able to adjust his capacities and
see daily work as well as standing orders. The capacity was unblocked and then Blocked
again and has been since on or 2018.

In an email dated October 2, 2017, Plaintiff informed Ms. Badgley that “things have
changed for the worst since we had a meeting in March . . . to iron out the portal
differences.” In that email, Plaintiff complained that CCRD was having problems with
“non cost-effective trips miles.” He complained that CCRD was being fined and that
CCRD trips were still “90% given to [CCRD] by the Automatic Dialing System which

causes [CCRD] not to be able to compete with any other vendors” and that “[CCRD]
32,

33.

34.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 9 of 14

calls are hand-picked and sent through the Automatic Dialing System and are not cost
effective.” Exhibit A, {| 31.

Response: Deny

In an email dated October 3, 2017, Ms. Badgley responded to Plaintiffs concerns
writing, “I am sorry to hear that things are not going well. As I previously recommended,
I would suggest that maybe you branch out to other venues in addition to contracting with
MART.” She also wrote that as “previously discussed and confirmed with you, your
company has complete access to the vendor portal. Transportation that is scheduled 3
days [or] more in advance is going out through the vendor portal auto assign based on
vendor bid prices for the trips.” Ms. Badgley advised Plaintiff she did “take a look at
[CCRD] rates and they continue to be on the high side which is why [CCRD] are seeing
little to no trips in advance through the vendor portal.” Further, she informed Plaintiff
that CCRD was getting the bulk of its calls from the vendor cal! out and scheduling
members due to the fact that there is same day and next day work and the other vendors
are at capacity and MART has reached CCRD’s trip rate for coverage. Exhibit A, J 32.
Response: Admitted

Plaintiff complained to Ms. Badgley by email on January 8, 2018 that CCRD had
dropped its rates but was still not receiving offers through the vendor portal. Exhibit A,
q 33.

Response: Admitted

In response to Plaintiff’s January 8, 2018 email, Ms. Badgley advised Plaintiff that she
had followed up on her end and the “assign program is functioning properly and rides in

the area are being picked up by vendor with lower rates prior to getting to [CCRD’s] rate
35,

36.

37.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 10 of 14

structure during the running of the assign program, which is why [he] would be getting
offered via the call out or from staff.” She advised Plaintiff that she had looked at
CCRD’s rates in comparison to other vendors in the area and that CCRD’s rates were still
on the high side in comparison. She told Plaintiff that he was welcome to request the
most updated rates. Exhibit A, 4 34.

Response: Admitted

Because of issues that Plaintiff appeared to be having in using the Vendor Portal, Ms.
Badgley arranged for Plaintiff to receive one-on-one training with Robert Monk in May
2018, Exhibit A, J 35.

Response: Deny Rebecca Badgley did not offer plaintiff any training one on one until
after plaintiff filed a Title VI complaint, she also referred me to Robert Monk after I
request one on one training when I arrived he stated that the internet was down and he
come only describe what the training would be with the vendor portal.

Plaintiff filed his Verified Amended Complaint on June 14, 2019.

Response: Admitted

By email dated June 24, 2019, Plaintiff asked Ms. Badgley to explain the shared ride
policy to him because he believed that he was not properly getting credit for some shared
ride members when they did not show up. Ms. Badgley responded to Plaintiff and
explained the standing order to him. Exhibit A, J 38.

Response: Deny: By email Plaintiff informed Ms. Badgley that CCRD INC was not
getting paid for some shared ride and to explain the policy to me, because I (CCRD INC)

was not properly getting credit for some shared ride members when they did not show up.

10
38.

39.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 11 of 14

Ms. Badgley responded to Plaintiff and explained the shared ride program and started
compensating CCRD INC for all trips that CCRD INC did not get paid for when one

passenger did not show up.

By email dated June 27, 2019, Plaintiff complained that CCRD’s vendor portal reflected
offers of trips that CCRD never accepted and complained that MART’s system had a
“glitch.” In response. Ms. Badgley informed Plaintiff that she had looked into the
information he provided and informed him that “MART has no way of controlling what
times or how frequently members book appointments and as you are aware everything
booked is assigned via a low cost qualified bid process based off vendor rates as trips are
received.” In addition, Ms. Badgley advised Plaintiff that, “I know that you have stated
previously that you would take trips in other areas if there were more than one or two.
We don’t have the ability to build your schedule for you or provide trips in a specific
geographical area as these are all medical appointments that can change in volume and
location on a daily basis”. Exhibit A, 4 39 and 40.

Response: Deny: With a click of a mouse defendants vendor system can be converted to
manually thus giving defendants the ability to control, block, override the system.

In another email dated July 1, 2019, Ms. Badgley responded to another issue raised by
Plaintiff about the vendor assignments. Ms. Badgley advised Plaintiff that all of the calls
he had accepted via IVR vendor call-out transferred through to his portal and were

scheduled with his company. Exhibit A, J§ 39 and 40.

11
40.

Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 12 of 14

Response: Deny: With a click of a mouse defendants vendor system can be converted to
manually thus giving defendants the ability to control, block, overridden and trips can be

assigned manually.

Assignments made by MART to its over two hundred Vendors are based on a low-cost
qualified bid process based on vendor rates and availability as trips are received. As Ms.
Badgley repeatedly told Plaintiff, CCRD’s rates were simply higher than those of other
eligible Vendors in the area, which is why CCRD was not being assigned as many trips
as Plaintiff would have liked. MART does not have information on the demographics of
the Transportation Providers it contracts with but is aware that seventeen of those
Transportation Providers have registered their businesses with the Supplier Diversity
Office (SDO) of the Operational Services Division of the Commonwealth of
Massachusetts. CCRD does not appear on the list as having been certified as a diverse
business by the SDO. Exhibit A, | 41.

Response: Deny:

12
Case 4:19-cv-11093-TSH Document 63

Respectfully Submitted
Paul Jones /s/ Paul Jones
572 Park Street
Stoughton, Ma 02072
617-939-5417
Pi22765@gmail.com

Mark R. Reich

Deborah I. Ecker

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
(617) 556-0007
mreich@k-plaw.com
decker@k-plaw.com

Filed 05/11/20 Page 13 of 14

Dated: May 9, 2020

CERTIFICATE OF SERVICE

I, Paul Jones certify that the above document will be electronic upon any party or counsel

of record, upon notification by the Court of those individuals who will not be served

electronically. as party’s have consented to receive all pleadings by email due to the Corvid 19

Pandemic.

Paul Jones /s/ Paul Jones
572 Park Street
Stoughton, Ma 02072

617-939-5417

Pj22765@gmail.com

Mark R. Reich

Deborah I. Ecker

KP Law, P.C.

101 Arch Street, 12th Floor
Boston, MA 02110-1109
(617) 556-0007

Dated: May 9, 2020
Case 4:19-cv-11093-TSH Document 63 Filed 05/11/20 Page 14 of 14

mreich@k-plaw.com
decker@k-plaw.com

Verification of PAUL JONES Responses to defendant Statement of Material Fact 56. |
And Certification of Affidavit and or declaration
STATE OF MASSACHUSETTS

Plaintiff, Paul Jones, states as follows

I am the Plaintiffin this civil proceeding.
I believe that this Responses to defendant Statement of Material Fact 56.1 is well-

grounded in fact and warranted by existing

law or by a good faith argument for the extension, modification or law.

I believe that these Responses to defendant Statement of Material Fact 56.1 is not interposed for
any improper purpose, such as to harass any Defendant(s), cause unnecessary delay to any
Defendant(s), or create a needless increase in the cost of litigation to any Defendant(s), named in
this Complaint. I have filed this complaint in good faith and solely for the purposes set forth in it.

The plaintiff has reviewed the Responses to defendant Statement of Material Fact 56.1, regarding
the statements made under oath of which the plaintiff has personal knowledge, the plaintiff
knows or believes them to be true.

Pursuant to 28 U.S.C. § 1746(2), I, Paul Jones, hereby declare (or certify, verify or state) under
penalty of perjury that the foregoing pleading is true and correct.

Paul Jones /s/ Paul Jones
572 Park Street

Stoughton, Ma 02072

PJ22765

@gmail.com

May 9, 2020

14
